DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Request for Continued Examination and Amendment filed December 7, 2020.

This corrected notice is being issued to correct citations (#38 and #40) in the Information Disclosure Statement submitted February 7, 2020.

  This application is in condition for allowance except for claim dependency issues that are addressed in the below Examiner’s Amendment.  Authorization for the changes made in the Examiner’s Amendment was given by Applicant’s representative, Chet Bonner, during a December 22, 2020 telephone interview with the Examiner.  


Examiner’s Amendment
5. (Amended)	The product dispensing system of claim 1 claim 1 claim 10 claim 10 


Allowable Subject Matter

Claims 1-2, 4-11, 13-18, and 20 are allowed.  
The following is a statement of reasons for allowance: the previously applied rejections are overcome with Applicant’s amendments to the claims for the reasons explained on page 6 of Applicant’s December 7, 2020 Amendment.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826